43 A.3d 1160 (2012)
210 N.J. 250
In the Matter of Lawrence M. TINGHINO, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-106 September Term 2011, 070580
Supreme Court of New Jersey.
June 5, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-384, concluding that LAWRENCE M. TINGHINO of PARAMUS, who was admitted to the bar of this State in 1994, should be reprimanded for violating RPC 1.1(a) (gross neglect), and RPC 1.3(lack of diligence), and good cause appearing;
It is ORDERED that LAWRENCE M. TINGHINO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee *1161 for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.